Citation Nr: 1825985	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  06-03 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and C.M., Counselor


ATTORNEY FOR THE BOARD

P. Nguyen, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1985 to January 1987. She served in the United States Army.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2004 and a May 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) St. Paul, Minnesota, prior Board remands from July 2007, June 2011, December 2012, August 2013, June 2014, and a May 2015 Board decision. The claim was denied by the Board in the May 2015 decision.

In September 2006, the Veteran testified at a hearing before a Veterans Law Judge (VLJ). In October 2012, the Veteran was notified that the VLJ who conducted the October 2012 Board hearing was no longer employed at the Board. The Veteran was afforded another Board hearing in April 2013 before a different VLJ. That VLJ issued a decision in May 2015. Subsequent to May 2015, the VLJ who conducted the April 2013 hearing also became unavailable. 

The Veteran appealed the May 2015 Board decision to the United States Court of Appeals for Veterans Claims (CAVC or Court). In June 2017, the Court set aside the May 2015 Board decision and remanded the issue for further development and readjudication with regard to the above stated issue. The Veteran was notified that the VLJ who conducted the April 2013 Board hearing was no longer available and was given an opportunity to request another Board hearing. In a correspondence dated February 21, 2018, the Veteran elected to not appear at another Board hearing and asked the Board to consider her case on the evidence of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.



REMAND

In the June 2017 Court order, the Court set aside and remanded the Board's denial of service connection for an acquired psychiatric disorder, to include PTSD. The Court determined that the Board's failure to address VA General Counsel Precedent Opinion 05-14 (G.C. Precedent Opinion 05-14) in the May 2015 decision rendered inadequate the Board's reasons and bases for denying the Veteran's claim. 

The Court found that where a claimant pursuing service connection for PTSD based on an in-service personal assault adequately identified relevant records of fellow service members that may aid in corroborating the claimed assault, G.C. Precedent Opinion 05-14 is applicable to the claim and VA must either attempt to obtain such records or notify the claimant why it will not undertake such efforts. 

In an October 2005 Sexual Trauma Worksheet, the Veteran provided a description of an alleged initiation rape, including her unit information, location and approximate dates of the incident, and names and ranks of at least four witnesses, including Private B, Lieutenant N, Private J, and Lieutenant H. 

In an October 2012 Statement in Support of Claim, the Veteran identified other service members, including one of her alleged assailants, Sergeant T, her patrol partner Specialist S, and four women who were also stationed in Germany at the same time as her, including Private L (who committed suicide), Private A, Private W, and Private J. The Veteran specifically requested that these records be reviewed for evidence of rape or sexual trauma, and that VA attempt to locate the individuals identified.

The Court found that the Veteran sufficiently identified several individuals whose service records may aid in corroborating the claimed assaults, and that it triggered the VA's duty to assist in searching for those service members' records. The Court further concluded that the service members' records were relevant and had a reasonable possibility of substantiating the Veteran's claim because they related to the claimed initiation rape and may aid in corroborating that stressor. Thus, the Board finds that remand is appropriate. 

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment. If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile. The non-existence or unavailability of such records must be verified and this should be documented for the record. Required notice must be provided to the Veteran and her representative.

2. Contact the Veteran and afford her the opportunity to identify by name, address and dates of treatment or examination any relevant medical records. Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file. All information obtained must be made part of the file. All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and her representative.

3. VA must attempt to locate the service members identified in the Veteran's October 2005 Sexual Trauma Worksheet and October 2012 Statement in Support of Claim, or any authorized representative, to obtain authorization for the disclosure of their service medical and/or personnel records, consistent with G.C. Precedent Opinion 05-14. Specifically, to contact the five alleged witnesses of the initiation rape, to contact the alleged assailant who the Veteran alleged she physically retaliated against, and to contact the 4 women stationed with her in Frankfurt, Germany, who the Veteran alleges committed suicide shortly after the Veteran believes was raped during service.

4. After all development has been undertaken, schedule the Veteran for a VA examination to assist in determining the nature and etiology of all psychiatric disorders, to include PTSD as due to MST, if present. The entire claims file must be made available to and be reviewed by the examiner. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. An explanation for all opinions expressed must be provided. The examiner must elicit from the Veteran a full history and/or description of her active service. The examiner must make the following determinations under both the DSM-IV and the DSM-5.

(a) The examiner must provide all currently diagnosed psychiatric disorders. If PTSD, dissociative identity disorder (DID), recurrent major depressive disorder, borderline personality disorder, and drug and alcohol dependency are not diagnosed, the examiner must address the prior diagnoses of record.

(b) For each non-PTSD psychiatric disorder diagnosed, provide an opinion regarding whether it is at least as likely as not (50 percent probability or higher) that each disorder had its onset in, or is otherwise related to, active service. 

(c) If stressor verification is accomplished and a diagnosis of PTSD is deemed appropriate, the examiner should also opine as to whether any of the identified stressor(s) are adequate to support the diagnosis of PTSD. 

(d) If stressor verification is not accomplished and a diagnosis of PTSD is deemed appropriate, the examiner is requested to provide an opinion as to whether it is at least as likely as not (i.e., a probability of at least 50 percent or more) that the Veteran exhibited symptoms and behaviors consistent with behavioral changes expected to follow from the claimed personal assaults, and if so, whether PTSD is related to the alleged incidents.  

5. Notify the Veteran that it is her responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2017). In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

6. Ensure compliance with the directives of this remand. If a report is deficient in any manner, implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998).

7. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and her representative. After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

